EXAMINER’S REASONS FOR ALLOWANCE

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2022 was filed after the mailing date of the Notice of Allowance on 05/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a thermally conductive sheet comprising the specified amounts of thermally conductive filler and at least one of the recited elastomers or rubbers, wherein the thermally conductive sheet has the recited combination of thermal conductivity, compression strength, tensile strength, and gel fraction (claim 2).
 	KUMAMOTO ET AL (US 2018/0194122) and TW 2016-031117 fail to specifically disclose or suggest thermally conductive sheets with the recited low gel fraction.
	YAMAOKA ET AL (US 4,722,973) fail to disclose or suggest thermally conductive sheets with the recited amount of thermally conductive filler, or compression strength, or low gel fractions.
	OZAWA (US 2010/0009109) fail to disclose or suggest thermally conductive sheets with the recited thermal conductivity, compression strength, or tensile strength.
	TASSINARI ET AL (US 2019/0040225) and FUKUI (US 2009/0230348) fail to disclose or suggest thermally conductive sheets with the recited thermal conductivity, compression strength, or low gel fraction.
	DE 29522138 fail to disclose or suggest thermally conductive sheets with the recited thermal conductivity or low gel fraction.
	CN 1603383 and WO 2013/099089 and JP 2005-042096 and FUNAHASHI (US 2011/0009544) fail to disclose or suggest thermally conductive sheets with the recited thermal conductivity, tensile strength, or low gel fraction.
	JP 2010-132866 and JP 2010-132856 and JP 2017-126614 fail to disclose or suggest thermally conductive sheets with the recited low gel fraction.
	TW 2016-31117 and JP 2011-162642 and YAJIMA ET AL (US 2013/0112389) and UIBEL ET AL (US 2016/0263791) and GREINER ET AL (US 2005/0049345) and WO 2016/129257 fail to disclose or suggest thermally conductive sheets with the recited compression strength or low gel fraction.
	JP 2017-028234 and JP 2011-057466 and JP 05-065347 and JP 2015-092534 fail to disclose or suggest thermally conductive sheets with the recited tensile strength and low gel fraction.
	HAMADA ET AL (US 11,136,484) fails to specifically claim thermally conductive sheets with the recited elastomers or tensile strength.
 	MASAYUKI (US 2002/0158332) and JP 2004-288825 and JP 2011-001540 and JP 2012-038763 and JP 2016-204570 and CHANDRASEKHAR ET AL (US 2011/0040007) and TANAKA ET AL (US 2015/0030835) fail to disclose or suggest thermally conductive sheets with the recited compression strength, tensile strength, or low gel fraction.
 	NAGAI ET AL (US 2018/0355219) and NAGAI E AL (US 2018/0265743) fail to disclose or suggest, and NAGAI ET AL (US 11,046,871) fail to claim sheets with the recited thermal conductivity.
 	WO 2018/101445 fail to disclose or suggest thermally conductive sheets with the recited tensile strength.
 	KATO ET AL (US 2015/0316332) and WO 2014/083890 and JP 2014-209537 fail to specifically disclose or suggest thermally conductive sheets with the recited tensile strength and low gel fraction (i.e., all working examples are crosslinked), and fails to specifically disclose or suggest thermally conductive sheets with the recited overall thermal conductivity (i.e., all working examples disclose resin (foam) components with thermal conductivities significantly below 7 W/m•K).
 	WATANABE ET AL (US 10,329,424) and WO 2016/103424 fail to disclose or suggest thermally conductive sheets with the recited tensile strength, and fails to specifically disclose or suggest thermally conductive sheets with the recited thermal conductivity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 27 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787